DETAILED ACTION
	
Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the remarks and/or arguments for Application 17/037,847 dated 5 January 2022.
Claim 2-10 and 20 have been canceled.
Claims 11 and 18 have been amended.
Claims 22-30 have been added. 
Claims 11-19 and 21-30 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 101:

Claims 11-19 and 21-30 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

1. Applicant argues that the claimed invention recites patent-eligible subject matter under 35 U.S.C. § 101 based on the claimed invention representing an improvement to electronic trading technology in accordance with Step 2A analysis.

Examiner respectfully disagrees. 

Nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional 

The processor recited performs only its basic function of storing instructions and receiving and transmitting data/information for implementing the steps described. The workstations’ graphical user interface recited merely performs the basic function of inputting/outputting and displaying data/information. The electronic trading system is a platform of a server and processor devices configured to execute software, whereas the memory performs the basic function of storing data and instructions. There are no indications in the Specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)(“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). There is no indication in the Specification that the claim affects a transformation or reduction of a particular article to a different state or thing. As such, the invention does not affect an improvement in the functioning of the electronic trading system, processor, graphical user interface of the workstation, server or other technology, does not recite a particular machine or manufacture that is integral to the claims, and does not transform or reduce a particular article to a different state or thing. As such, the claims do not improve the functioning of the recited computer components and do not affect an improvement in any other technology or technical field. Moreover, the use of a trading stack in memory to manage and insert data is merely part of the abstract idea of facilitating trading queueing exclusivity/priority based on certain criteria (e.g., rules and/or instructions).

Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained.

B. Claim Rejections – 35 U.S.C. § 103:

Claims 2, 11, 18 & 19 stand rejected under U.S.C. 103(a) as being unpatentable over Waelbroeck et al., US Pub 2004/0210511 (“Waelbroeck”), in view of Fraser et al., US Pat 6,560,580 (“Fraser”) in view of Sarkinen et al., US 7,099,275 (“Sarkinen”).

Claims 3-5, 9-10, 12-15 & 20-21 stand rejected under U.S.C. 103(a) as being unpatentable over Waelbroeck et al., US Pub 2004/0210511 (“Waelbroeck”), in view of Fraser et al., US Pat 6,560,580 (“Fraser”) in view of Sarkinen et al., US 7,099,275 (“Sarkinen”), as applied to claims 2, 11, 18 & 19 as described above, further in view of Korzinin, US Pub 2007/0022036 (“Korzinin”).

Claims 6, 7, 8, 16 & 17 stand rejected under U.S.C. 103(a) as being unpatentable over Waelbroeck et al., US Pub 2004/0210511 (“Waelbroeck”), in view of Fraser et al., US Pat 6,560,580 (“Fraser”) in view of Sarkinen et al., US 7,099,275 (“Sarkinen”), as applied to claims 2, 11, 18 & 19 as described above, further in view of Schwartz et al., US Pat 7,236,944 (“Schwartz”).

Applicant’s arguments with regard to distinct differences between limitations of the instant application and the cited references have been considered and found persuasive. Accordingly, the rejection of the above claims on the grounds of 35 U.S.C. § 103(a) is withdrawn.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-19 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 18 is directed to a method for trading an item in an electronic trading system that includes communication over a network with a graphical user interface of a workstation. Therefore, the claims falls within the four statutory categories of invention.

Claim 18 recites: “during a trading day, receiving, …, a first current order for the item …; during the trading day, receiving, …, a first incoming order for the item …; determining … that the first incoming order is contra to the first current order for the item, includes a volume equal to or greater than a volume of the first current order, and satisfies a predetermined minimum volume requirement that varies over time during a trading day such that the minimum volume requirement at a first time during the trading day is different from the minimum volume requirement at a second time during the trading day; based on the act of determining that the first incoming order is contra to the first current order, includes a volume equal to or greater than a volume of the first current order, and satisfies the predetermined minimum volume requirement, transacting a trade between the first incoming order and the first current order …; during the trading day, adjusting, …, the predetermined minimum volume requirement; during the trading day, receiving, …, a second incoming order for the item …; determining, …, that the second incoming order is contra to a second current order for the item, includes a volume equal to or greater than a volume of the second current order, and satisfies the adjusted predetermined minimum volume requirement; based on the act of determining that the second incoming order is contra to the second current order for the item, includes a volume equal to or greater than the volume of the second current order, and satisfies the adjusted predetermined minimum volume requirement, and transacting a trade during the trading day between the incoming order and the current order … ; executing a process to … form a data structure comprising a trading stack … to allow to: (a) keep track of data representing a participant associated with the incoming order and the participant associated with the current order to complete a requisite minimum trade requirement, and (b) manage entries in the trading stack to keep track of data representing the participant associated with the incoming order and the participant associated with the current order; executing a process to … check entries in the trading stack for positions of the entries representing the participant associated with the incoming order and the participant associated with the current order; executing a process to … manage the trading stack … including to: (a) maintain data representing the based on two or more trades, or (b) insert the data representing the participant associated with the incoming order and the participant associated with the current order at a trading position at an end of the trading stack … to allow to complete a requisite minimum trade requirement; and communicating … to exchange messages with the clearing center … to cause the clearing center … to complete and clear the trade and to verify that the trade is completed and cleared”, which is directed to the abstract idea of facilitating a trading transaction utilizing predetermined queue processing rules and/or conditions in an automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, calculating, comparing and transmitting of data and/or information, which is grouped within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion),inasmuch as the claimed method as a whole is directed towards facilitating utilizing trading rules and/or conditions, involving steps which are nothing more than merely collecting, retrieving, storing, organizing and transmitting financial activity data/information over a network, but for the recitation of generic computer components.

Performing steps comprising receiving, storing, retrieving, presenting, aggregating, sorting/classifying, calculating, comparing and transmitting of data and/or information falls within the certain methods of organizing human activity grouping of abstract ideas, whereas but for the by a computer device language, the limitations recited in the context of the claim encompasses user thinking determining a potential customer’s profile for the purpose of presenting a contract associated with providing insurance coverage. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Other than the mere nominal recitation 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, “memory”, “graphical user interface”, “communication network”, “workstation”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating a trading transaction utilizing predetermined queue processing rules and/or conditions in an automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, calculating, comparing and transmitting of data and/or information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating a trading transaction utilizing predetermined queue processing rules and/or conditions in an automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, calculating, comparing and transmitting of data and/or information using computer technology (e.g. “processor”, “memory”, “graphical user interface”, “network”, “workstation”). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological 

Hence, claim 18 is not patent eligible.

Independent claim 11 recites substantially the same limitations as claim 2 above and is ineligible for the same reasons. The subject matter of claim 11 corresponds to the subject matter of claim 2 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 2 applies to claim 11 accordingly.

Claim 22 is directed to a system for electronic trading over a communication network. Therefore, the claims falls within the four statutory categories of invention.

Claim 22 recites: “… a trading stack stored therein, the trading stack having a top associated with a first trade participant and a corresponding first order …, and a bottom associated with a second trade participant and a second order stored … ; receive a third order … of a third trade participant …; identify that the third order is contra to the first order …; transact a first trade based on the first and third orders without establishing exclusive trading privileges between the third participant and the first participant; receive a fourth order … of a fourth trade participant … subsequent to transacting the first trade; maintain the first trade participant at the top of the trading stack … based on the fourth order being received within a predetermined time window; establish exclusive trading privileges … of the first trade participant and … of the fourth trade participant based on the first trade participant being associated with the top of the trading stack and the fourth order being received within the predetermined time window; and, transact at least a second trade based on the exclusive trading privileges established between the … first trade participant and the … fourth trade participant”, which is directed to the abstract idea of facilitating a trading transaction utilizing predetermined queue processing rules and/or conditions in an automated manner comprising the steps of merely receiving, 

Performing steps comprising receiving, storing, retrieving, presenting, aggregating, sorting/classifying, calculating, comparing and transmitting of data and/or information falls within the certain methods of organizing human activity grouping of abstract ideas, whereas but for the by a computer device language, the limitations recited in the context of the claim encompasses user thinking determining a potential customer’s profile for the purpose of presenting a contract associated with providing insurance coverage. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – “processor”, “memory”, “graphical user interface”, “communication network”, “workstation”, nothing in the claim element precludes the steps from the organizing human interactions and mental processes groupings. Accordingly, for these reasons, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, “memory”, “graphical user interface”, “communication network”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating a trading transaction utilizing predetermined queue processing rules and/or conditions in an automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, calculating, comparing and transmitting of data and/or information using computer technology (e.g. “processor”, “memory”, “graphical user interface”, “network”). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 22 is not patent eligible.

Dependent claims 12-17, 19, 21, and 23-30, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.

The claims add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Conclusion



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692